DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-8, 10, and 13-15 are pending. Claims 1, 2, 9, 11, and 12 have been canceled.
The foreign priority application No.10-2019-0100876 filed on August 19, 2019 in the Republic of Korea has been received and it is acknowledged.
The current Office Action introduces new grounds of rejection for claims 3-5, 7, and 10.
Therefore, the Office Action is made non-final. The examiner apologizes for any inconvenience this may cause.

Specification
The disclosure is objected to because of the following informalities: 
The specification teaches that the molybdenum precursor may be Na2MoO4. H2O, (NH4)2MoO4.4H2O, and (NH4)6Mo7O24.4H2O or a mixture of two or more of them (page 10, lines 7-9).
However, fig. 1 and Example 1 show that the molybdenum precursor is Na2MoO4. 2H2O (pages 11-12).
Therefore, it is not clear what molybdenum precursors are used in the process of making single phase NixCo1-xO4 in the form of nanorods. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-5, 7, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis et al. (“Solid Solution Engineering of Co-Ni-Based Ternary Molybdate Nanorods toward Hybrid Supercapacitors and Lithium-Ion Batteries as High-Performance Electrodes”), as evidenced by Lutz et al. (US 2005/0209401).
With regard to claims 3-5 and 7, Denis et al. teach a process comprising the steps of:
-dissolving separately Ni(NO3)2. 6H2O, Co(NO3)2. 6H2O, and Na2MoO4. 2H2O in deionized water;
-mixing the three solutions in a Teflon-lined stainless autoclave and maintaining at 160oC for 8 hours;
-washing with deionized water and drying at 80oC overnight to obtain a NCMO precursor; and
-annealing the NCMO precursor at 500oC for 3 hours with a heating rate of 3oC/min (Experimental Section on page 3956).
Denis et al. further teach that the process leads to Ni0.5Co0.5MoO4. xH2O solid solution nanorods (NCMO-SSNR) (abstract on page 3955 and fig.1 on page 3957). 
A solid solution is a solid one- phase system, as evidenced in par.0028 of Lutz et al.
Ni(NO3)2. 6H2O is a nickel precursor and meets the limitations of claim 4.
Co(NO3)2. 6H2O is a cobalt precursor and meets the limitations of claim 5.
Na2MoO4. 2H2O is a molybdenum precursor, and it is shown in fig. 1 of the instant application.
Deionized water is a common solvent. 
Therefore, the first step of the process of Denis et al. is equivalent to the step 1 in claim 3.
The second step of the process of Denis is equivalent to the step 2 in claim 3, as defined on page 10, lines 10-11 of the specification of the instant application. The temperature (160oC) a and the duration (8hrs) are within the ranges in claim 7.
The annealing step of Denis et al. is equivalent to step 3 in claim 3 of the instant application.
The examiner would like to note that the specification of the instant application allows for washing and drying between steps 2 and 3 (see Example 1 on pages 12-13).
Therefore, the process of Denis et al. has the same steps as the process in claims 3-5 and 7 of the instant application.
It is the examiner’s position that the process of Denis leads to Ni0.5Co0.5MoO4 nanorods of a single phase, which is a nickel cobalt molybdenum oxide of Formula 1 wherein x=0.5.
With regard to claim 10, Denis et al. teach that the method of making NCMO-SSNR is a hydrothermal method follow by annealing (Experimental Section on page 3956). A hydrothermal method is a one-pot reaction, as defined in the “Technical Field” section of the instant application.
With regard to claims 13 and 15, Denis et al. teach that the NCMO-SSNR are used as anode material in a lithium ion battery (abstract, Electrochemical Evaluation in LIBs on page 3961).
The limitation “anode electrode active material for a sodium secondary battery” in claim 13 is merely an intended use and adds no patentable weight to the claim.
	The limitation “for a sodium secondary battery” in claim 15 is merely an intended use and adds no patentable weight to the claim.

Claim Rejections - 35 USC § 102 and 35 USC § 103
8.	The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (“Electrochemical performance of NixCo1-x MoO4 (0≤x≤1) nanowire anodes for lithium-ion batteries”), as evidenced by Park et al. (US 2011/0159286).
The examiner would like to note that claim 13 is a product-by-process claim. Even though the claim is directed to a process, the patentability is given by the product itself.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) (MPEP 2113.I.PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS)
Park et al. teach NixCo1-x MoO4 nanowires wherein x=0.5. The nanowires may be used in an electrode (Experimental details on pages 1-2 and Table 1 on page 4).
Nanowires may be also called nanorods, as evidenced in par.0049 of Park et al. (‘286).
A NixCo1-x MoO4 nanowire wherein x=0.5 of Park et al. is an electrode material of Chemical Formula (1), wherein x=0.5. 
The process of Park et al. comprises a step of post-annealing at 500oC for 2 hours (Experimental details on pages 1 and 2).
Page 10 of the specification of the instant application teaches that the heat treatment allows preparation of nickel cobalt molybdenum oxide with a crystal structure. If the heat treatment is below 300oC nickel cobalt molybdenum oxide with a crystal structure of single phase may not be formed, and if the temperature exceeds 500oC, unwanted impurity phase may be obtained.
The temperature of the post-annealing step of Park et al. is higher than 300oC and does not exceed 500oC. Therefore, it would be expected that the NixCo1-x MoO4 , wherein x=0.5 of Park et al. has a crystal structure of single phase.
Therefore, the NixCo1-x MoO4 nanowire wherein x=0.5 of Park et al. anticipates the electrode active material in claim 13. In the alternative, the electrode active material in claim 13 is obvious over the NixCo1-x MoO4 nanowire wherein x=0.5 of Park et al.
The limitation of claim 13 “anode electrode active material for a sodium secondary battery” is merely an intended use and adds no patentable weight to the claim.
With regard to claim 14, a nanowire has a diameter of less than 100 nm, as evidenced by the attached “Nanowire”. This range overlaps the claimed range.
With regard to claim 15, Park et al. teach that the NixCo1-x MoO4 nanowires may be used in an anode (see Introduction on page 1). 
The limitation of claim 15 “for a sodium secondary battery” is merely an intended use and adds no patentable weight to the claim.

Allowable Subject Matter
10.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Denis et al. (“Solid Solution Engineering of Co-Ni-Based Ternary Molybdate Nanorods toward Hybrid Supercapacitors and Lithium-Ion Batteries as High-Performance Electrodes”) fail to teach the methods in claims 6 and 8 of the instant application.
	There are no prior art teachings that would motivate one of ordinary skill to modify Denis et al. and obtain the methods in claims 6 and 8 of the instant application.

Response to Arguments
11.	Applicant's arguments filed on June 15, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
	-the objection to the abstract is withdrawn following the filing of a replacement abstract;
	-the objection to claim 4 is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 1-7, 10, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) is withdrawn following the cancelation of claims 1, 2, and 11, and the applicant’s amendment to claim 3;
-the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Nickel-doped cobalt molybdate nanorods with excellent cycle stability for aqueous asymmetric supercapacitor”) is moot following the cancelation of the claims;
-the rejection of claims 1, 3-7, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (“Electrochemical performance of NixCo1-x MoO4 (0≤x≤1) nanowire anodes for lithium-ion batteries”), as evidenced by Park et al. (US 2011/0159286) is withdrawn following the cancelation of claims 1 and 11, and the applicant’s amendment to claim 3;
-the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) in view of Sasaki et al. (US 2015/0364674) is withdrawn following the applicant’s amendment to claim 3; and
-the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) in view of Sun et al. (WO 2019/017736, with citations from the English equivalent US 2021/0367234) is moot following the cancelation of the claim.
On page 9 of the Remarks the applicant notes that page 10 of the specification of the instant application teaches that the heat treatment allows preparation of nickel cobalt molybdenum oxide with a crystal structure. If the heat treatment is below 300oC nickel cobalt molybdenum oxide with a crystal structure of single phase may not be formed, and if the temperature exceeds 500oC, unwanted impurity phase may be obtained.
However, the examiner would like to note that Park et al. (“Electrochemical performance of NixCo1-x MoO4 (0≤x≤1) nanowire anodes for lithium-ion batteries”) teach that that NixCo1-x MoO4 , wherein x=0.5 nanowires are synthesized by a hydrothermal method comprising the steps of:
-preparing a solution of Ni(NO3)2.6H2O, Co(NO3)2.6H2O, and Na2MoO4. 2H2O in water;
-transferring the solution into a Teflon-lined stainless steel autoclave, sealing, and maintaining at 180oC for 6 hr;
-drying the resulting solid product at 60oC; and
-post-annealing at 500oC for 2 hr (Experimental details on page 1).
The temperature of the post-annealing step is higher than 300oC and does not exceed 500oC. Therefore, it would be expected that the NixCo1-x MoO4 , wherein x=0.5 of Park et al. has a crystal structure of single phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722